Citation Nr: 1106378	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for the service-connected cervical strain prior to December 18, 
2009.

2.  Entitlement to an increased rating in excess of 30 percent 
for the service-connected cervical strain from December 18, 2009.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America







WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to August 1979.

This matter initially comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2008 decision of the RO.  

In a rating decision of January 2010, the RO increased the rating 
from 20 to 30 percent for the service-connected cervical spine 
disability, effective on December 18, 2009.  

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

The issue of increased rating in excess of 30 percent for the 
service-connected cervical spine disability is being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.



FINDING OF FACT

The service-connected cervical spine strain with degenerative 
disc disease is shown to have been manifested by a functional 
loss due to pain and productive of a disability picture that more 
nearly approximated that of forward flexion restricted to 15 
degrees or less for the period of the appeal prior to December 
18, 2009.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 30 
percent for the service-connected cervical spine disability have 
been met for the period of the appeal prior to December 18, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 
including Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on a careful review of the evidence, the Board finds that 
the service-connected cervical spine disability picture more 
closely resembled the criteria for the assignment of 30 percent 
rating on the basis of a functional loss due to pain that is 
shown to have been manifested for the entire period of the 
appeal.  

When examined by VA in December 2007, the Veteran exhibited an 
actual range of forward flexion from 0 to 30 degrees.  However, 
as with the later VA examination in December 2009, the Veteran 
also demonstrated a significant underlying functional deficit 
related to pain.  He reported having severe and constant pain and 
a burning pain that radiated into both arms.  Significantly, he 
reported having difficulty with activities of daily living that 
involved the cervical spine

Moreover, in connection with is claim for increase filed in 
November 2007, the Veteran has clearly voiced complaints of 
limited movement of his neck that had been progressively 
comprised by pain and repetitive activity related to the service-
connected strain and degenerative degenerative changes of the 
cervical spine 

Accordingly, on this record, the Board finds that an increased 
rating of 30 percent for the service-connected cervical spine 
disability is assignable for the period of the appeal prior to 
December 18, 2009.  

To the extent that the action taken hereinabove is not adverse to 
the Veteran, further discussion of VCAA is not required at this 
time.  


ORDER

An increased rating of 30 percent for the service-connected 
cervical spine disability for the period of the appeal prior to 
December 18, 2009 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

During his November 2010 hearing, the Veteran testified that he 
received private treatment for his back from L.M., D.O., as 
indicated on page 7 of the hearing transcript.  These treatment 
records are not associated with the claims file.

The record reflects that the Veteran was diagnosed with 
radiculopathy in a December 2007 VA examination.  However, the 
December 2009 VA examiner found no evidence of radiculopathy.  

Moreover, additional development is warranted to obtain a new VA 
examination to determine the current severity and all 
manifestations of the Veteran's service-connected back 
disability, and to obtain his current medical records.  See Dunn 
v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all medical 
records, including records from VA Medical 
Center in Philadelphia and private 
treatment records from M. L., D. O., and 
any additional VA and private medical 
records identified by him.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file and the 
Veteran and his representative be notified 
in writing.

2.  Then, the Veteran should be scheduled 
for VA examination(s) by physician(s) with 
appropriate expertise to determine the 
current severity and all orthopedic and 
neurologic manifestations of the Veteran's 
service-connected cervical strain.  The 
claims file should be made available to and 
reviewed by the examiner(s).  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, including all 
orthopedic and neurologic residuals found 
to result from the service-connected 
disability.  Based on a review of the 
claims file and the results of the 
examination, the examiner(s) should address 
the following:

The examiner(s) should indicate whether 
there is incapacitation due to back 
pathology, detail ranges of motion, detail 
any neurological findings, to include the 
nerves or nerve groups affected, and 
otherwise describe all pertinent findings 
and symptoms associated with the service-
connected cervical strain, including 
whether there is evidence of unfavorable 
ankylosis of the entire thoracolumbar 
spine.  

The examiner(s) should indicate if there is 
functional loss due to pain, weakness, 
excess fatigability, or incoordination.

The examiner(s) should also indicate if the 
disability results in radiculopathy to one 
or both of the upper extremities.  If so, 
the examiner(s) should describe the extent 
and effect of such radiculopathy.  The 
examiner(s) should also reconcile the 
December 2007 VA examination and the 
December 2009 VA examination findings 
regarding radiculopathy.

A rationale should be provided for all 
opinions expressed.  The Veteran's medical 
records must be made available for the 
examiner(s) to review and the examination 
report(s) should indicate whether the 
examiner(s) reviewed the Veteran's medical 
records.  

3.  After completing all indicated 
development to the extent possible, the RO 
should readjudicate the Veteran's claim for 
increase in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
appropriate opportunity for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
























 Department of Veterans Affairs


